Citation Nr: 0005778	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1992. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
in February 1993 that denied the claimed benefits.

This case was previously Remanded in January 1997 for further 
development.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

A VA orthopedic examination was conducted in May 1997 
pursuant to a Board Remand.  The January 1997 Board Remand 
specified that the claims folder should be made available to 
the examiner for review prior to the examination.  The May 
1997 VA examination report clearly states that this was not 
accomplished, and that the claims folder was unavailable for 
review in conjunction with the examination, although a 
temporary medical file with some limited information was 
available.  An addendum to the examination also did not state 
that the claims folder had been reviewed.  Another VA 
examination of the veteran's knees is therefore necessary.

The United States Court of Appeals for Veterans Claims has 
held that "where remand orders of the Board or this Court 
are not complied with, the Board itself errs in failing to 
insure compliance."  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, inasmuch as portions of the Board's 
January 1997 Remand were not complied with, the veteran's 
appeal is not yet ready for final appellate consideration.  

Accordingly, this case is again REMANDED for the following 
additional actions:  

1.  The RO should schedule the veteran 
for a special VA orthopedic examination 
to determine the nature and extent of all 
disability affecting his knees.  All 
necessary tests or x-rays should be 
performed.  The claims folder must be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
report of examination should include a 
detailed description of any clinical 
manifestations found.  After reviewing 
the claims folder and conducting the 
examination, the examiner should render 
an opinion for the record as to whether 
it is at least as likely as not that any 
currently shown knee disorders are 
related to any disorders present in 
service.  The reasoning behind the 
examiner's opinion must be fully set 
forth.

2.  The RO should then review the file to 
ensure that the requested Remand actions 
have been satisfactorily completed, and 
should take any needed remedial action.  

3.  The RO should thereafter review the 
veteran's claim, considering all the 
evidence of record.  If action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a supplemental statement 
of the case concerning the new evidence 
and they should be given an opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  
By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




